EXHIBIT 10.58
 

 
CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***].  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
September 25, 2009


Mr. David Meyer, Managing Director
Knightspoint Partners, LLC
1325 Avenue of the Americas, 27th Floor
New York, NY 10019


RE: Amendment of Agreement


Dear David:


This will confirm our agreement to amend your agreement with CPI Corp. (the
“Company”) dated as of September 22, 2008 (the "Agreement”) regarding your
compensation as Chairman of the Board of Directors of the Company (the “Board”)
during the Company’s fiscal year 2009.


1.  
Subsection 1.a.ii. shall be revised in its entirety to read as follows:



Continuing the development and implementation of the Company’s long-range
strategic plan to increase shareholder value over time including new sources of
revenue;


2.  
Subsection 1.a.iii. shall be deleted and subsections 1.a.iv. and 1.a.v. shall be
renumbered as subsections 1.a.iii. and 1.a.iv., respectively;



3.  
Subsection 2.b. shall be amended in its entirety to read as follows:



Annual Performance Bonus:  You will be eligible to receive an annual performance
bonus for each fiscal year of the Company during the term of this agreement in
an amount, in the aggregate, equal to 0.67% of the Adjusted EBITDA (“Full
Award”) as reported in the applicable earnings release of the Company for such
fiscal year.  Your actual performance bonus for FY 2009 will be subject to
satisfaction of the targets set out below:


 i.   You will be entitled to an amount equal to 25% of the Full Award for
achievement of [$***] million of FY 2009 Adjusted EBITDA;


ii.    You will be entitled to an amount equal to 25% of the Full Award for
achievement of fourth quarter FY 2009 EBITDA of [$***] million or greater; and
 
 
*** CONFIDENTIAL TREATMENT REQUESTED.  AN APPLICATION FOR CONFIDENTIAL TREATMENT
(INCLUDING THE PROPOSED DELETIONS) HAS BEEN FILED PURSUANT TO RULE 24B-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934.
 



iii. You will be entitled to 50% of the Full Award based on achievement of such
other targets and goals as are determined by the Committee in its sole
discretion, including but not limited to reallocation of the targets set out
above.


          4.   Subject to the provisions of this Amendment, the Agreement is
hereby ratified and affirmed.


          5.   This Amendment is subject to ratification by the Board, and you
shall be recused from voting on the matter.



Please acknowledge your agreement to the terms set forth herein by signing and
returning one copy of this letter to me.
 
 
                                          Sincerely,

 
 
 
CPI Corp.
         
 
By:
/s/Turner White       Turner White       Chairman, Compensation Committee      
   

 
 
 
 
 


Agreed to this 25 day of September, 2009






/s/David M. Meyer
    David M. Meyer

 
*** CONFIDENTIAL TREATMENT REQUESTED.  AN APPLICATION FOR CONFIDENTIAL TREATMENT
(INCLUDING THE PROPOSED DELETIONS) HAS BEEN FILED PURSUANT TO RULE 24B-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934.
